Citation Nr: 0007789	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  96-43 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for a back disability.  

Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty for training from August 
1963 to February 1964 and on active duty from March 1964 to 
February 1967.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in March 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, for additional development.  Following the 
requested development, the RO continued its denial of the 
claimed benefits.  The matter is now before the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  No competent evidence has been submitted relating any 
current back or neck disability to service or to any incident 
of service origin.  


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for service connection for a back or neck disability.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.6, 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
including during a period of active duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 
3.303.  

However, the threshold question that must be addressed in 
this case is whether the veteran has presented evidence of 
well-grounded claims for service connection.  A well-grounded 
claim is a plausible claim, one that is meritorious on its 
own or capable of substantiation.  Murphy v Derwinski, 1 Vet. 
App. 78, 81 (1990).  There must be more than mere allegation; 
the claim must be accompanied by supporting evidence.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
service connection claim generally requires medical evidence 
of a current disability; medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and a current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 524 U.S. 940 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim 
is not well grounded, the appeal must fail with respect to 
it, and there is no duty to assist the claimant further in 
the development of facts pertinent to the claim.  Struck v. 
Brown, 9 Vet. App. 145, 156 (1996).  

The service medical records for the veteran's period of 
active duty for training are negative for complaints or 
findings of back or neck disability, and the veteran does not 
contend otherwise.  Rather, he maintains that he sustained 
injuries in a motor vehicle accident with an oil truck while 
stationed at Fort Lewis, Washington, during his second tour 
of duty.  developed tuberculosis during his service as a 
corpsman in Vietnam.  He maintains that he suffered severe 
lacerations that included the back and neck as a result of 
the accident, which he dates to 1965.  

The service medical records for the second period of active 
duty show that the veteran was seen at a service dispensary 
in April 1964 for complaints of pain in the lumbar region 
since lifting a duffel bag.  The impression was muscle spasm.  
He was seen at the dispensary two days later with complaints 
of pain in the lumbar region on bending.  The diagnostic 
impression was unchanged.  

In November 1964, the veteran was seen at a service emergency 
room after he was involved in a motor vehicle accident.  It 
was reported that he was riding in the middle of the front 
seat of a civilian motor vehicle that was traveling quite 
slowly when it was hit from the right side by a civilian 
truck.  The veteran was not rendered unconscious by the 
impact.  He complained of pain in the area of the upper 
sternum and right anterior chest.  On examination, he had 
pain in the perivertebral muscles of the neck, which was 
worse with attempting to rotate his head right or left and to 
flex his neck.  The pertinent diagnosis was acute spasm of 
the cervical muscles.  

When seen at the dispensary four days later, the veteran 
complained of what was described as "vague lumbo-sacral 
pain," but no positive physical findings or decreased range 
of motion was elicited on examination.  

When seen at a service dispensary a couple of weeks following 
the motor vehicle accident, the veteran's complaints included 
persistent pain in the neck muscles as a result of the motor 
vehicle accident.  However, the neck was supple without 
"bony pain" on clinical examination, and treatment was with 
heat, massage, and aspirin.  He was returned to duty.  

The veteran was seen at a service dispensary in March 1965 
for back complaints that he indicated had persisted since 
basic training.  All range of motion was described as good, 
and no tenderness was elicited.  The impression was very mild 
spasm.  

The veteran was seen in January and April 1966 for complaints 
of back pain.  Findings on clinical examination, however, 
were insignificant.  Slight muscle spasm was found on 
examination in January 1966, and an impression of possible 
slight lumbar strain was entered.  Treatment was 
conservative.  

The veteran's separation examination in November 1966 was 
negative for complaints or findings of back or neck 
disability.  No lacerations or scars were then noted.  
Despite complaints in December 1966 that included back pain 
from the motor vehicle accident, a physical examination was 
within normal limits.  The veteran indicated that there had 
been no change in his physical condition between the time of 
his separation examination and his discharge from service 
several months later.  

The record thereafter is silent for complaints or findings of 
any chronic back or neck disorder until the veteran filed his 
claim for VA benefits in July 1995, about a month following a 
stroke that resulted in right-sided weakness.  When 
hospitalized by VA for the stroke in June 1995, the veteran's 
elicited medical history did not mention injuries from a 
motor vehicle accident in service.  On VA examination in 
March 1996, it was reported that he had no history of surgery 
or injury of any importance.  

On VA orthopedic examination in October 1999, the veteran 
related a history of involvement in a motor vehicle accident 
in 1964 resulting in his being hospitalized for "three 
months".  He reported that he had had constant back and neck 
pain since that time.  X-rays of the lumbosacral spine were 
interpreted as showing some mild degenerative change at L5-
S1.  X-rays of the cervical spine were interpreted as showing 
mild degenerative change at C4-5 and C5-6 with no acute or 
chronic abnormalities noted.  The impressions were neck pain 
and back pain.  The examining physician stated that he had 
reviewed the claims file, and his examination report reflects 
this.  He indicated that the record did not support the 
history reported by the veteran.  The physician noted that 
the veteran had been unemployed and in a wheelchair since his 
stroke, which had left him with a dense right hemiparesis.  
The physician said that he was unable to ascribe any of the 
veteran's current difficulties regarding his back or neck to 
service.  In his opinion, the veteran had age-related 
degenerative changes of the neck and lower back.  These, 
combined with his other post service infirmities, accounted 
for his current symptoms, according to the examining 
physician.  

The record does not disclose a continuity of symptomatology 
that would serve to link the veteran's current back or neck 
complaints to the complaints and findings noted in service.  
See 38 C.F.R. § 3.303(b).  Even if a continuity of 
symptomatology were shown, there must be competent evidence 
relating the veteran's current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  However, there is no such evidence, and the veteran 
has submitted none.  

Moreover, there is no competent medical evidence attributing 
any current back or neck disability to service or to the 
motor vehicle accident in service.  The Board acknowledges 
the difficulty that the veteran has experienced in attempting 
to secure medical evidence from treating physicians who are 
no longer in practice.  The Board also notes that the RO 
attempted to secure such evidence, but to no avail.  The 
Board has considered the veteran's testimony and his 
assertions regarding the origin of his claimed disabilities.  
However, the veteran as a lay person is competent under the 
law only to describe symptoms that he has seen or 
experienced; he is not competent to render a diagnosis, or to 
offer a medical opinion attributing a disability to service, 
as this requires medical expertise.  See Stadin v. Brown, 8 
Vet. App. 280, 284 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
the absence of competent evidence attributing the current 
back and neck disabilities to service or to an incident of 
service origin, the claims for service connection are not 
well grounded.  Epps v. Gober, 126 F.3d at 1468.  It follows 
that the claims must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384 (1995).  




ORDER

Service connection for a back disability is denied.  

Service connection for a neck disability is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

